Citation Nr: 1206904	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  06-04 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for lumbosacral strain.  

2.  Entitlement to an initial compensable rating prior to September 6, 2006, and an initial rating higher than 30 percent from May 1, 2007, for degenerative disc disease of the cervical spine.   

3.  Entitlement to a rating higher than 10 percent for duodenal ulcer with hiatal hernia.  

4.  Entitlement to a compensable rating for tinea cruris with tinea pedis.  

5.  Entitlement to a compensable rating for pseudofolliculitis barbae.  

6.  Entitlement to a compensable rating for hemorrhoids.  

7.  Entitlement to a compensable rating for residuals of a ganglion cyst of the left wrist.  


8.  Entitlement to an effective date prior to September 30, 2008 for the grant of a total disability compensation rating based on individual unemployability.  

9.  Entitlement to an effective date prior to November 19, 2008 for the grant of special monthly compensation under 38 U.S.C.A. § 1114(k) based on loss of use of a creative organ.

10.  Entitlement to an effective date prior to January 25, 2005 for the grant of a 30 percent rating for allergic rhinitis.  

11.  Entitlement to an effective date prior to April 3, 2003 for the grant of service connection for degenerative disc disease of the cervical spine.  

12.  Entitlement to an extension of a temporary total disability rating beyond April 2007, for convalescence following cervical spine surgery in September 2006, under 38 C.F.R. § 4.30. 

REPRESENTATION

Veteran represented by:  Rebecca C. Patrick, Attorney at Law

WITNESS AT HEARINGS ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1971 to July 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In May 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's file.  

The claim of service connection for a heart disability to include heart palpitations is the subject of a separate decision, which must be determined by a panel of three Veterans Law Judges because the matter was the subject of testimony at more than one hearing before different judges.  

The claim of whether new and material evidence has been presented to reopen a claim of service connection for lumbosacral strain, the claims for increased for degenerative disc disease of the cervical spine and for hemorrhoids, and the effective date claim for a total disability compensation rating based on individual unemployability are REMANDED to the RO.  


FINDINGS OF FACT

1.  For the period covered in the appeal, the duodenal ulcer with hiatal hernia is manifested by persistent symptoms of gastroesophageal reflux without evidence of moderate ulcer disease or evidence of persistently recurrent epigastric distress that is productive of considerable impairment of health.   




2.  For the period covered in the appeal, tinea cruris with tinea pedis is manifested by dry and peeling skin of the plantar surface of two toes on each foot, dry and scaly skin of the groin with a hyperpigmented border; the skin conditions in each area involved 0 percent of exposed skin and less than 1 percent of the entire body.  

3.  For the period covered in the appeal, pseudofolliculitis barbae is manifested by complaints of flares along the lower neck beard line when exposed to heat and sweat; clinical findings show a normal, full beard without evidence of a skin disorder.  

4.  For the period covered in the appeal, the residuals of a ganglion cyst of the left wrist are manifested by an asymptomatic well-healed dorsal scar, decreased grip strength that was within normal range, and range of motion of the wrist of 40 degrees of dorsiflexion, 50 degrees of palmar flexion, 15 degrees of radial deviation, and 0 degrees of ulnar deviation, all after three repetitions and without pain.  

5.  On November 19, 2008, the RO received the Veteran's claims of service connection for erectile dysfunction as secondary to service-connected mental disorder and of special monthly compensation for loss of use of a creative organ; in a June 2009 rating decision, the RO granted service connection for erectile dysfunction on a secondary basis due to medication for a service-connected mental disorder, and granted special monthly compensation for loss of use of a creative organ, assigning effective dates of January 26, 2004 (the date of a private treatment record) and November 19, 2008, respectively, for the awards. 

6.  A claim for special monthly compensation based on loss of use of a creative organ was not received prior to November 19, 2008, and the issue of the propriety of the effective date for the award of service connection for erectile dysfunction is not before the Board on appeal. 




7.  On January 25, 2005, the RO received the Veteran's claim for a higher rating for allergic rhinitis.  

8.  In a January 2006 rating decision, the RO granted a 30 percent rating for allergic rhinitis and assigned January 25, 2005, as the effective date for the award. 

9.  It is not factually ascertainable that the allergic rhinitis increased to a 30 percent degree within the year preceding January 25, 2005.   

10.  On the record at the time of a Board hearing in May 2011 and in a letter received in July 2011, the Veteran withdrew from the appeal the claim of entitlement to an effective date prior to April 3, 2003 for the grant of service connection for degenerative disc disease of the cervical spine.  

11.  The cervical spine surgery in September 2006 did not require convalescence beyond April 2007, as the evidence does not demonstrate severe postoperative residuals of the cervical spine after April 2007.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for duodenal ulcer with hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7305-7346 (2011).  

2.  The criteria for a compensable rating for tinea cruris with tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic Codes 7800-7806, 7814 (2011).  

3.  The criteria for a compensable rating for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic Codes 7800-7806, 7814 (2011).  



4.  The criteria for a compensable rating for residuals of a ganglion cyst of the left wrist have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.71a, Diagnostic Code 5215 (2011). 

5.  The criteria for an effective date prior to November 19, 2008, for the grant of special monthly compensation under 38 U.S.C.A. § 1114(k) based on loss of use of a creative organ, have not been met.  38 U.S.C.A. §§ 5110, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2011). 

6.  The criteria for an effective date prior to January 25, 2005, for the grant of a 30 percent rating for allergic rhinitis, have not been met.  38 U.S.C.A. §§ 5110, 7104, 7105 (West 2002); 38 C.F.R. § 3.400 (2011). 

7.  The criteria for withdrawal of a substantive appeal on the claim of entitlement to an effective date prior to April 3, 2003 for the grant of service connection for degenerative disc disease of the cervical spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).   

8.  The criteria for extension of a temporary total disability rating beyond April 2007, for convalescence following cervical spine surgery in September 2006, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 






Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

On the claims for increase, the RO provided the Veteran pre-adjudicatory VCAA notice by letters, dated in March 2005 (tinea cruris with tinea pedis, pseudofolliculitis barbae, ganglion cyst residuals of the left wrist) and October 2007 (duodenal ulcer with hiatal hernia).  



The notice included the type of evidence needed to substantiate the claims for a higher rating, namely, evidence to show that the disabilities were worse and the effect the disabilities had on employment.  The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  Further, a March 2006 notice included the provisions for the effective date of a claim and for the degree of disability assignable. 

As for content and timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112   (2004) (preadjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86  (2006) (notice of the elements of the claim, except for provisions for the effective date of a claim and the degree of disability assignable); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment). 

To the extent the VCAA came after an initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial content-complying VCAA notice, the claims were readjudicated as evidenced by the supplemental statement of the case, dated in September 2010.  Mayfield v. Nicholson, 499 F.3d 1317   (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis). 





On the effective date claims, where, as here, special monthly compensation under 38 U.S.C.A. § 1114(k) based on loss of use of a creative organ and a 30 percent rating for allergic rhinitis have been granted, and an effective date has been assigned for each, the claims for special monthly compensation and for a higher rating have been more than substantiated, they have been proven, thereby rendering 38 U.S.C.A. § 5103(a)  notice no longer required because the purpose that the initial notice was intended to serve has been fulfilled.  Once the claims for special monthly compensation and for a higher rating have been substantiated, the filing of a notice of disagreement with the RO's decision assigning an effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claims for earlier effective dates, following the initial grant of special monthly compensation based on loss of use of a creative organ and a higher rating for allergic rhinitis.  Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Likewise, on the claim for extension of a temporary total disability rating beyond April 2007, for convalescence following cervical spine surgery in September 2006, in cases where a temporary total rating has been granted and an effective date has been assigned, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA records, records of the Social Security Administration, and other records, including from the Charleston Naval Hospital and a private physician, M.T., M.D.  




The Veteran himself has submitted private records.  He has not identified any additionally available evidence for the RO to obtain on his behalf in consideration of his appeal. 

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claims for increase.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in April 2005, November 2007, and August 2010 to ascertain the nature and severity of the claims. 

The Board finds that the VA examinations are adequate to decide the claims because the reports are based on medical history and physical examination, which describe the disabilities in sufficient factual detail, which can be applied to the legal criteria for the respective ratings.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

Given the nature of the earlier effective date claims and the claim for extension of a temporary total disability convalescent rating beyond April 2007, which are largely based on historical records, VA has not conducted contemporaneous medical inquiry in an effort to substantiate the claims on appeal.  38 U.S.C.A. § 5103A(d).  

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.   









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Furthermore, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

1.  Duodenal Ulcer with Hiatal Hernia

The Veteran's service-connected duodenal ulcer with hiatal hernia is evaluated as 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Codes 7305-7346.  

Under Diagnostic Code 7305, for duodenal ulcer, the criteria for the next higher rating, 20 percent, are moderate ulcer disease with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration, or with continuous moderate manifestations.  38 C.F.R. § 4.114, Diagnostic Code 7305. 



Under Diagnostic Code 7346, for hiatal hernia, the criteria for the next higher rating, 30 percent, are persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The criteria for his current 10 percent rating are hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

The Veteran underwent two VA examinations to evaluate his service-connected gastrointestinal tract disorder.  At the time of a November 2007 VA examination, the Veteran complained of heartburn and regurgitation three times a week, lasting for about 15 to 30 minutes.  Prilosec and Zantac were not helping.  He took over-the-counter Tums for his breakthroughs.  He additionally complained of nausea, vomiting, diarrhea, and constipation.  It was noted he had a gallbladder removed in June 2007.  As for functional limitations, the Veteran reported that he had to sleep on a wedge pillow to prevent reflux.  Bending over would also produce symptoms of reflux and heartburn.  He was 6 feet tall and his weight was 185 pounds.  It was noted that he had lost 40 pounds since his gallbladder surgery.  On physical examination, he was mildly overweight.  The abdomen had normal bowel sounds in all four quadrants, and was normal to percussion in all four quadrants.  There was tenderness to palpation in the right upper and right lower quadrant.  A complete blood count was ordered, and laboratory results were later returned showing findings within normal limits.  The impression was a history of peptic ulcer disease with gastroesophageal reflux and duodenal diverticulum.  

At the time of an August 2010 VA examination, the Veteran reported daily reflux with food or stress or anxiety.  He took Prilosec and Zantac daily, which helped him.  A wedge pillow also helped.  His diet was restricted in that he could not eat tomato-based foods, peppers, or very seasoned fare.  He has undergone no surgeries for his condition.  He admitted to a stable weight.  He also admitted to rare heartburn.  



On physical examination, the abdomen was soft, nondistended, and tender to palpation in the lower abdomen.  There was no organomegaly.  Bowel sounds were present in all four quadrants.  The impression was duodenal ulcer with hiatal hernia and gastroesophageal reflux disease.  

The private and VA treatment records do not show clinical findings that are inconsistent with the examinations described above.  For example, a September 2006 VA outpatient record indicates that the Veteran reported that his gastroesophageal reflux was not helped with omeprazole and ranitidine and that he had "break through" at least twice a week.  Examination showed he was well developed and well nourished.  His abdomen was nontender and nondistended and bowel sounds were present.  A private record in January 2008 notes that the Veteran was gaining his weight back after losing it from a cholecystectomy performed in June 2007.  In March 2008, a private record notes on a review of gastrointestinal symptoms that the Veteran had no nausea, vomiting, or diarrhea.  In May 2008, a VA outpatient record noted an increase in his dose of medication for symptoms of gastroesophageal reflux, as his treatment at the lower dosage was failing.    

Based on the evidence of record, the Veteran's duodenal ulcer with hiatal hernia does not meet the criteria for the next higher rating under either of the applicable diagnostic codes.  The Veteran filed a claim for a higher rating in August 2007 and the medical evidence in the file from 2006 does not show that he has had recurring symptoms of ulcer disease, or continuous moderate manifestations of ulcer disease, for a 20 percent rating under Code 7305.  Rather, the persistent symptoms of his service-connected gastrointestinal disorder consist of recurrent gastroesophageal reflux and at times heartburn, which are more appropriately evaluated under Code 7346.  While records indicate shoulder pain, it appears that the pain is related to the Veteran's radicular symptoms from cervical spine degenerative disc disease, as no medical providers have specifically attributed shoulder symptoms to the service-connected gastrointestinal disorder, but have discussed shoulder symptoms in conjunction with cervical spine treatment.   




Despite daily symptoms of reflux, which are helped to some degree by medications, in the judgment of the Board, the evidence does not demonstrate that the symptoms are of the severity contemplated for a 30 percent rating under Code 7346.  That is, the symptoms of gastroesophageal reflux are persistent but not severe enough to be productive of considerable impairment of health.  For instance, records refer to the Veteran as being well developed and well nourished.  Laboratory results in November 2007 were within normal limits.  Although it was reported in November 2007 that he had lost a significant amount of weight, this occurred after surgery in June 2007 to remove his gallbladder and by January 2008 the Veteran reported that he was re-gaining his weight.  In sum, the Veteran's symptoms more closely approximate the criteria for a 10 percent rating under Code 7346.  

As noted, the Board has given consideration to the propriety of "staged ratings" for the disability over the period considered in this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board concludes that the evidence does not show that the Veteran's duodenal ulcer with hiatal hernia meets the criteria for a higher rating. 

As the criteria for a higher rating has not been demonstrated throughout the period considered in this appeal, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

2.  Tinea Cruris With Tinea Pedis

The Veteran's service-connected tinea cruris with tinea pedis is evaluated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Codes 7899-7806.  A noncompensable evaluation is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.





Tinea cruris (i.e., ringworm of the inguinal area (jock itch)) and tinea pedis (i.e., ringworm of the feet) are rated as either disfigurement of the head, face, or neck under Diagnostic Code 7800; as scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805; or as dermatitis under Diagnostic Code 7806, depending upon the predominant disability. 

Effective October 23, 2008, Diagnostic Codes 7800 to 7805 were amended, but as the Veteran's claim was received prior to October 23, 2008, the old criteria apply.  The Veteran, however, may request a review under the new criteria.  

Under Diagnostic Code 7800, scars of the head, face, or neck, or other disfigurement of the head, face, or neck, are evaluated as follows.  A scar with one characteristic of disfigurement warrants a 10 percent rating.  A scar with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or a scar with two or three characteristics of disfigurement, warrants a 30 percent rating.  A scar with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or a scar with four or five characteristics of disfigurement, warrants a 50 percent rating. 

The 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: (1) A scar 5 or more inches (13 or more cm.) in length; (2) a scar at least one-quarter inch (0.6 cm.) wide at the widest part; (3) the surface contour of a scar is elevated or depressed on palpation; (4) a scar is adherent to underlying tissue; (5) the skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) the underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); and (8) the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 




Under Diagnostic Code 7801, the criteria for a 10 percent rating are scars, other than head, face, or neck, that are deep or that cause limited motion and cover an area or exceeding 6 square inches (39 sq. cm.).  Under Diagnostic Code 7802, the criteria for a 10 percent are scars, other than head, face, or neck, that are superficial and nonlinear and cover an area of 144 square inches (929 sq. cm.).  Under Diagnostic Code 7803, the criteria for a 10 percent are scars that are superficial and unstable.  Under Diagnostic Code 7804, the criteria for a 10 percent are scars that are superficial and painful on examination.  Under Diagnostic Code 7805, scars may be rated on limitation of motion of the affected part. 

Under Diagnostic Code 7806, a noncompensable rating is warranted for a skin disorder that affects less than 5 percent of the entire body or less than 5 percent of the exposed areas, and there is no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted for a skin disorder that affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of the exposed areas, or that requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is warranted for a skin disorder that affects 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas, or that requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for a skin disorder that affects more than 40 percent of the entire body or more than 40 percent of the exposed areas, or that requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  

A review of the evidence shows that the predominant disability of the Veteran's tinea cruris with tinea pedis has been a skin condition, and thus it is to be evaluated under Diagnostic Code 7806.  




There has been no evidence of disfigurement of the head, face, or neck, as the condition does not affect those areas.  Moreover, there has been no evidence that the Veteran's condition is appropriately evaluated under the Codes for scars (7801-7805), as he is not shown to have scars that are deep, cause limitation of motion, cover an area exceeding 6 square inches, are unstable, or are painful.  

The Veteran underwent two VA examinations to evaluate his tinea cruris and tinea pedis.  At the time of an April 2005 VA examination, it was reported that the Veteran had had recurrent tinea cruris for many years and that it was a warm weather phenomenon for him.  It developed as dark patches of scaly skin during the summer and was treated only with Tinactin and a cream.  The lesions went away in the fall and stayed away through the winter.  Currently, there was no dermatologic abnormality in the groin area.  Relevant to his feet, the Veteran had similar experiences for many years, with recurrent itchy, scaly skin on the bottoms of his feet in the summertime, lasting for six to eight month of the year, and treated with local creams.  At present, there was no current rash or other dermatologic abnormality of the feet except for the presence of toenail fungus in multiple toes, which was most likely the reservoir of the recurrent infections.  The diagnosis was no current signs of tinea cruris or tinea pedis.  The examiner stated that there were no symptoms to interfere with the Veteran's activities of daily living or with his job as a repair technician for a local county government.  

At the time of an August 2010 VA examination, the Veteran reported having tinea cruris and pedis for years and that it had never fully resolved despite multiple over-the-counter topical medications.  He had never taken oral medications.  He currently used baby oil and PedEgg, which helped his feet.  Currently, his feet were dry and flaky.  The left great toenail was thick and discolored, as was the second right toenail.  The skin did not crack or bleed.  The groin skin was dry and scaly with a dark skin border of the rash.  He used a topical cream in the summer, when his condition was worse, which helped the itching.  




A physical examination showed that the skin was dry and peeling on the plantar surface on the third and fourth toe spaces bilaterally.  The percentage of skin affected by the disorder was 0 percent of the exposed skin and less than 1 percent of the entire body.  Regarding the groin, the skin was hyperpigmented with a sharply demarcated border measuring 10 by 8 cm. bilaterally.  It involved 0 percent of exposed skin and less than 1 percent of the entire body.  The impression was bilateral tinea pedis and tinea cruris, and onychomycosis.  

The private and VA treatment records in the file do not show any clinical findings that are inconsistent with those of the examinations described above.  VA outpatient records show that in May 2007 and July 2008, when the Veteran was seen in the podiatry clinic, he had onychomycosis affecting the left hallux.  

Based on the evidence of record, it has not been shown that either tinea cruris or tinea pedis affected an area that was at least 5 percent of the exposed areas or entire body, or that he required systemic therapy.  Rather, the Veteran used 
over-the-counter anti-fungal medications and creams.  While the evidence shows diagnosis and treatment for another skin condition of the feet, namely, onychomycosis, affecting the toenails, such condition has been distinguished from the service-connected skin disability as a separate condition.  In short, the evidence does not show that the Veteran meets the criteria for the next higher rating under Diagnostic Code 7806. 

As the predominant disability picture for tinea cruris with tinea pedis is a skin condition affecting less than 5 percent of an exposed area or of the entire body without a requirement for intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs, and as no other diagnostic codes, namely, Diagnostic Code 7800 and Diagnostic Codes 7801 to 7805, can be applied to the Veteran's advantage, there is no basis for a compensable rating.  





As noted, the Board has given consideration to the propriety of "staged ratings" for the disability over the period considered in this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board concludes that the evidence does not show that the Veteran's tinea cruris with tinea pedis meets the criteria for a higher rating. 

As the criteria for a higher rating has not been demonstrated throughout the period considered in this appeal, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

3.  Pseudofolliculitis Barbae 
 
The Veteran's service-connected pseudofolliculitis barbae is evaluated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Codes 7899-7814.  A noncompensable evaluation is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Pseudofolliculitis barbae is rated as either disfigurement of the head, face, or neck under Diagnostic Code 7800; as scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805; or as dermatitis under Diagnostic Code 7806, depending upon the predominant disability. 

Effective October 23, 2008, Diagnostic Codes 7800 to 7805 were amended, but as the Veteran's claim was received prior to October 23, 2008, the old criteria apply.  The Veteran, however, may request a review under the new criteria.  

Under Diagnostic Code 7800, scars of the head, face, or neck, or other disfigurement of the head, face, or neck, are evaluated as follows.  A scar with one characteristic of disfigurement warrants a 10 percent rating.  






A scar with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or a scar with two or three characteristics of disfigurement, warrants a 30 percent rating.  A scar with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or a scar with four or five characteristics of disfigurement, warrants a 50 percent rating. 

The 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: (1) A scar 5 or more inches (13 or more cm.) in length; (2) a scar at least one-quarter inch (0.6 cm.) wide at the widest part; (3) the surface contour of a scar is elevated or depressed on palpation; (4) a scar is adherent to underlying tissue; (5) the skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) the underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); and (8) the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

Under Diagnostic Code 7801, the criteria for a 10 percent rating are scars, other than head, face, or neck, that are deep or that cause limited motion and cover an area or exceeding 6 square inches (39 sq. cm.).  Under Diagnostic Code 7802, the criteria for a 10 percent are scars, other than head, face, or neck, that are superficial and nonlinear and cover an area of 144 square inches (929 sq. cm.).  Under Diagnostic Code 7803, the criteria for a 10 percent are scars that are superficial and unstable.  Under Diagnostic Code 7804, the criteria for a 10 percent are scars that are superficial and painful on examination.  Under Diagnostic Code 7805, scars may be rated on limitation of motion of the affected part. 





Under Diagnostic Code 7806, a noncompensable rating is warranted for a skin disorder that affects less than 5 percent of the entire body or less than 5 percent of the exposed areas, and there is no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted for a skin disorder that affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of the exposed areas, or that requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is warranted for a skin disorder that affects 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas, or that requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for a skin disorder that affects more than 40 percent of the entire body or more than 40 percent of the exposed areas, or that requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  

A review of the evidence shows that the predominant disability of the Veteran's pseudofolliculitis barbae has been a skin condition, and thus it is to be evaluated under Diagnostic Code 7806.  There has been no evidence of disfigurement of the face or neck, as none of the characteristics of disfigurement under Code 7800 have been shown.  Moreover, there has been no evidence that the Veteran's condition is appropriately evaluated under the Codes for scars (7801-7805), as he is not shown to have scars that are deep, cause limitation of motion, cover an area exceeding 6 square inches, are unstable, or are painful.  

The Veteran underwent two VA examinations to evaluate his pseudofolliculitis barbae.  At the time of an April 2005 VA examination, it was noted that the Veteran had a recurrence of shaving bumps with every close shave.  He coped with this issue by wearing a closely cut beard, which eliminated any symptoms.  




On examination, there were no current lesions.  The diagnosis was pseudofolliculitis barbae by history, but with currently normal examination and full beard.  The examiner stated that there were no symptoms to interfere with the Veteran's activities of daily living or with his job as a repair technician for a local county government.  

At the time of an August 2010 VA examination, the Veteran reported that he had had pseudofolliculitis barbae for years and now used a clipper.  He allowed his beard to grow out.  He stated that he still experienced flares in the lower neck beard line despite using clippers, when he was exposed to heat and sweat.  He used no medications for the condition and it did not limit him in his activities of daily living.  On physical examination, there was no active pseudofolliculitis barbae.  The Veteran had a full beard.  The impression was pseudofolliculitis barbae well healed, without current flare.  

The private and VA treatment records in the file do not show any clinical findings that are inconsistent with those of the examinations described above.   Further, there is no evidence of flares of pseudofolliculitis barbae.  

Based on clinical findings of a normal, full beard, without evidence of pseudofolliculitis barbae, it has not been shown that the skin condition affected an area that was at least 5 percent of the exposed areas or that he required systemic therapy.  Indeed, the Veteran used no medications.  His symptoms were eliminated by wearing a closely cut beard.  The Veteran reportedly experienced flares along the lower neck beard line when exposed to heat and sweat, which has not been observed clinically by the examiners or any healthcare providers.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability of the disorder according to the appropriate diagnostic codes.  




Such competent evidence concerning the nature and extent of the Veteran's pseudofolliculitis barbae has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) address the criteria under which the disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  The totality of the evidence does not show that the Veteran meets the criteria for the next higher rating under Diagnostic Code 7806. 

As the predominant disability picture for pseudofolliculitis barbae is a condition affecting an exposed area, and as no other diagnostic codes, namely, Diagnostic Code 7800 and Diagnostic Codes 7801 to 7805, can be applied to the Veteran's advantage, there is no basis for a compensable rating.  

As noted, the Board has given consideration to the propriety of "staged ratings" for the disability over the period considered in this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board concludes that the evidence does not show that the Veteran's pseudofolliculitis barbae meets the criteria for a higher rating. 

As the criteria for a higher rating has not been demonstrated throughout the period considered in this appeal, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

4.  Residuals of a Ganglion Cyst of the Left Wrist

The Veteran's service-connected residuals of a ganglion cyst of the left wrist is evaluated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5215.  A noncompensable evaluation is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.



The criteria for evaluating disabilities of the wrist are found under 38 C.F.R. § 4.71a, Diagnostic Codes 5214 and 5215.  Under Diagnostic Code 5215, a maximum 10 percent rating is warranted for limitation of motion of the major or minor wrist when there is dorsiflexion less than 15 degrees, or when palmar flexion is limited in line with the forearm.  Under Diagnostic Code 5214, there must be ankylosis of the wrist in a favorable position of 20 degrees to 30 degrees of dorsiflexion in order to warrant a 20 percent rating (minor wrist) or 30 percent rating (major wrist).  

Further, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are considered in assigning an evaluation for the wrist.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

The provisions of 38 C.F.R. § 4.40 concern lack of normal endurance, functional loss due to pain, and pain on movement and during flare-ups; the provisions of 38 C.F.R. § 4.45 concern weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concern the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Medical evidence and testimony shows that the Veteran's dominant hand is his right hand, so his service-connected wrist disability involves a minor extremity.  38 The examiner should comment as to whether there are any large or thrombotic, irreducible hemorrhoids (external or internal), with excessive redundant tissue, evidencing frequent recurrences.  The examiner should also comment as to whether there are any hemorrhoids (external or internal) with persistent bleeding and with secondary anemia, or with fissures. C.F.R. § 4.69. 





The Veteran underwent VA examinations in April 2005 and August 2010.  In April 2005, the Veteran reported that during the past year he had developed recurrent numbness and tingling in the index, middle, and ring fingers of the left hand, in addition to a perception of decreased grip strength in the left hand.  It was also noted that he had developed numbness in a dermatomal distribution of the entire left arm, forearm, and hand, which led to a nerve conduction study reportedly showing decreased conduction in the nerves tested in the left arm.  A degenerative disc disease of the cervical spine was associated with this.  On examination, there was a well-healed, nontender dorsal scar.  Range of motion was normal at the wrist joint, measuring 70 degrees of dorsiflexion, 80 degrees of palmar flexion, 20 degrees of radial deviation, and 45 degrees of ulnar deviation.  There was no pain on movement.  Tinel's and Phalen's tests were negative.  Grip strength was well within normal range, although demonstrated to be slightly weaker than the opposite dominant side.  The diagnosis was status post surgical removal of ganglion cyst of the left wrist without residuals.  The examiner stated that there were no symptoms to interfere with the Veteran's activities of daily living or with his job as a repair technician for a local county government.  The examiner further opined that the Veteran's current symptoms were secondary to the degenerative disc disease in his cervical spine rather than secondary to the ganglion cyst or its surgery.  In an addendum note, the examiner stated that there was no pain on motion or flare ups on the joint, and that the joint had no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use.  

At the time of the August 2010 VA examination, it was noted that the surgical scar from the removal of the ganglion cyst at the left wrist had healed well.  There had been no recurrence of the cyst.  The Veteran was noted to be right-handed.  He reported no complaints referable to the left wrist.  On examination, grip strength was decreased in the left hand compared to the right hand.  The left wrist scar was normal, nonadherent to underlying tissue, stable, and productive of no limitation of motion or function.  There was no palpable cyst.  





Range of motion of the left wrist was 40 degrees of dorsiflexion after three repetitions without pain, 50 degrees of palmar flexion after three repetitions without pain, 15 degrees of radial deviation after three repetitions without pain, and 0 degrees of ulnar deviation after three repetitions without pain.  Further, range of motion testing disclosed no "DeLuca" factors (i.e., no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use).  The impression was well-healed scar as a residual of ganglion cyst removal on the left wrist.  

On a private physical examination conducted in September 2008, the left wrist was noted to have no swelling, tenderness, or malalignment.  Strength was decreased, but grip strength was also noted to be 5/5.  Range of motion was 40 degrees of dorsiflexion and 50 degrees of palmar flexion.  

The private and VA treatment records in the file do not show clinical findings that are inconsistent with those of the examinations described above.  

Based on the foregoing findings of record, the Veteran does not meet the criteria for a 10 percent rating under Diagnostic Code 5215, as his left wrist range of motion was not limited to the extent that dorsiflexion was less than 15 degrees or to the extent that palmar flexion was limited in line with the forearm.  There was no showing of ankylosis of the wrist either, so the criteria of Diagnostic Code 5214 are not to be applied.  Even when findings of pain on use or during flare-ups were considered on examination, there was no credible objective evidence to show additional functional limitation to the extent that under the limitation-of-motion code the left wrist disability would be compensable.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 






There are no other rating criteria by which the veteran would be more appropriately evaluated in terms of his residuals from a ganglion cyst removal.  Any neurological symptoms in the hand have been attributed to his cervical spine disability.  His left wrist scar is essentially asymptomatic.  

As noted, the Board has given consideration to the propriety of "staged ratings" for the disability over the period considered in this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board concludes that the evidence does not show that the Veteran's residuals of a ganglion cyst of the left wrist meets the criteria for a higher rating. 

As the criteria for a higher rating has not been demonstrated throughout the period considered in this appeal, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

5.  Extraschedular Consideration 

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 




A review of the record indicates that the Veteran was gainfully employed up until the time of surgery on his cervical spine in September 2006.  He has subsequently been awarded disability benefits by the Social Security Administration, with a primary diagnosis of a back disorder and a secondary diagnosis of a mental disability.  

While the Veteran asserts that his service-connected disabilities have worsened, the Board finds that the most appropriate rating criteria for evaluating his service-connected disabilities reasonably describe his disability level and symptomatology. 

In comparing the disability level and symptomatology to the Rating Schedule, the degrees of disability are contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate, and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1) . 

Earlier Effective Dates

1.  Special Monthly Compensation Based on Loss of Use of a Creative Organ

Special monthly compensation is warranted if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a). 

Generally, under applicable criteria, the effective date of an award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise provided, the effective date of an award of increased compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1). 



The RO in a June 2009 rating decision granted service connection for erectile dysfunction, assigning the effective date of January 26, 2004, based on a private treatment record dated January 26, 2004, that diagnosed erectile dysfunction secondary to the medication (Zoloft) the Veteran was taking for a service-connected mental disorder.  In the June 2009 rating decision, the RO also granted special monthly compensation based on loss of use of a creative organ, assigning the effective date of November 19, 2008, the date of receipt of the claim for special monthly compensation.  

Through statements and testimony, it is argued that erectile dysfunction and loss of use of a creative organ are one and the same and that the RO erred by not reconciling the two and assigning January 26, 2004, as the effective date for the award of special monthly compensation.  

After a review of the evidence, the Board finds that the RO properly assigned November 19, 2008, as the effective date for the award of special monthly compensation based on loss of use of a creative organ, for the following reasons.  

There is no provision of law that would permit payment of special monthly compensation prior to the effective date of service connection for the underlying condition upon which the payment is premised.  In this case, however, the RO in the same rating decision assigned different effective dates for the establishment of service connection for erectile dysfunction and for special monthly compensation based on loss of use of a creative organ.  Indeed, the RO has indicated in a February 2010 statement of the case that the effective date of the grant of service connection for erectile dysfunction was an error and should not have been earlier than the date of receipt of the claim, which was November 19, 2008.  The issue of the effective date for the award of service connection for erectile dysfunction is not on appeal, and the Board does not have jurisdiction to decide its propriety.  






Rather, the issue of the propriety of the effective date for the special monthly compensation is before the Board, and based on the facts in the record as the date of receipt of the claim for special monthly compensation (i.e., November 19, 2008) comes later than the date entitlement arose (i.e., January 26, 2004), the effective date is properly assigned as November 19, 2008.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

It is observed that the private treatment record dated January 26, 2004, was received in connection with a claim of service connection for a psychiatric disorder manifested by anxiety.  The Veteran has not asserted, and the record does not show, that he made a formal claim for benefits for either erectile dysfunction as secondary to the psychiatric disorder or for special monthly compensation based on loss of use of a creative organ prior to November 19, 2008.  In other words, the record is devoid of any communication from or action on the part of the Veteran or his representative, which could constitute a claim or indicate intent to apply for special monthly compensation under 38 U.S.C.A. § 1114(k) based on loss of use of a creative organ prior to the receipt of the claim on November 19, 2008.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 3.155. 

The effective date of an award of disability compensation (more than one year after the date of discharge from service) is not based on the date of the earliest medical evidence demonstrating a condition, but on the date that the application upon which disability compensation was eventually awarded was filed with VA.  38 C.F.R. § 3.400(b)(2)(i); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Thus, regardless if loss of use of a creative organ was actually shown to be present prior to November 19, 2008, the effective date for the award of special monthly compensation under 38 U.S.C.A. § 1114(k) based on loss of use of a creative organ is properly assigned as no earlier than November 19, 2008. 





There is no legal basis for an effective date earlier than November 19, 2008, for the grant of special monthly compensation for loss of use of a creative organ due to erectile dysfunction.  

2.  A Higher Rating for Allergic Rhinitis

The Veteran contends that the effective date of the assignment of a 30 percent rating for allergic rhinitis should be prior to January 25, 2005.  At his hearing in May 2011 and in a July 2011 statement of his representative, it was contended that the RO had not done a "one year look-back" on the issue and that there was evidence of increased problems with allergic rhinitis prior to January 25, 2005. 

A review of the file shows that in a rating decision in May 1993 the RO granted service connection for allergic rhinitis.  A noncompensable rating was assigned, effective in August 1991.  In a letter dated in May 1993, the Veteran was notified of that decision and his appellate rights, but he did not appeal the decision.  As the Veteran did not appeal, the rating decision of May 1993 became final, by operation of law.  38 U.S.C.A. § 7105.  

Thus, the effective date for any subsequent increased rating must be determined in relation to a new claim.  That new claim was filed on January 25, 2005. 

The record is devoid of any communication from or action on the part of the Veteran or his representative, which could constitute a claim or indicate intent to apply for an increased rating, in the period between the RO rating decision of May 1993 and the receipt of his claim for a higher rating on January 25, 2005.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 3.155. 

Absent a specific allegation of clear and unmistakable error (which is not the subject of the present appeal), the RO decision of May 1993, as noted, is considered to be final and is not subject to further review at this time based on the evidence then of record. 



The effective date of an award of increased compensation for a service-connected disability shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1). 

There is an exception in that the effective date may be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, provided that the application therefor is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

The medical evidence on file dated in the year preceding the January 25, 2005 claim consist of private and VA medical records.  In order to satisfy the criteria for a 30 percent rating, there would have to be evidence of allergic rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.  The criteria for a 10 percent rating under Diagnostic Code 6522 are allergic rhinitis without polyps but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  While the private records show that in February 2004 the Veteran complained of seasonal nasal obstruction and had been told of a cyst on his sinus (he reported that head scans in October and December 2003 had showed a cyst of the sinus and the examiner after reviewing an MRI noted that sinusitis changes were chronic), and that in April 2004 it was noted that the Veteran had a prior medical history of rhinitis, there are no objective findings of polyps within the period of January 25, 2004 to January 25, 2005, in order to warrant the 30 percent rating.  Nor does the evidence objectively show that the Veteran's allergic rhinitis is manifested by greater than 50-percent obstruction of nasal passages on both sides or complete obstruction on one side.  








The records do not reflect an increase in the severity of the Veteran's allergic rhinitis in the year prior to the assignment of a 30 percent rating.  In any case, the Veteran does not allege that the disability increased on a specific date within the year preceding the claim.  Rather, it is argued in a general way that he had experienced increased difficulty with his rhinitis prior to January 25, 2005.  

In view of the foregoing, it is not factually ascertainable that the allergic rhinitis increased in severity on some date within the year preceding January 25, 2005.  Therefore, the effective date for the increased rating, from noncompensable to 30 percent, for the disability may be no earlier than the date of receipt of the claim, that is, January 25, 2005.  The RO assigned the earliest effective date legally permitted in this case, for an award of a higher rating, and no earlier effective date is permitted by law, absent a finding of clear and unmistakable error in a prior decision, and such finding has not been made.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

In conclusion, the Board finds that the preponderance of the evidence is against the claim for an effective date prior to January 25, 2005 for the grant of a 30 percent rating for allergic rhinitis.  38 U.S.C.A. § 5107(b).  

3.  Award of Service Connection for Cervical Spine Degenerative Disc Disease

A substantive appeal may be withdrawn in writing by an appellant any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202 and 20.204. 

On the record at the time of a Board hearing in May 2011 and in a letter received in July 2011, the Veteran withdrew from appeal the claim of entitlement to an effective date prior to April 3, 2003, for the grant of service connection for degenerative disc disease of the cervical spine, before the Board promulgated a decision. 




Accordingly, the Board does not have jurisdiction to review the claim of an effective date prior to April 3, 2003, for the grant of service connection for degenerative disc disease of the cervical spine.  

Extension of a Temporary Total Rating

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon request.  38 C.F.R. § 4.30.

The Veteran asserts that an extension of the temporary total disability rating beyond April 2007, for convalescence following cervical spine surgery in September 2006, is warranted based on the severity of his cervical spine condition. 

In statements and testimony, it was argued that ever since his surgery for his service-connected cervical spine on September 6, 2006, he has been unable to work.  He has received disability benefits from the Social Security Administration on the basis of his cervical spine disability.  






The statements and testimony of the Veteran and his representative have been considered, but after review of the medical evidence of record, the Board finds that there is no basis upon which to grant an extension of the temporary total rating beyond April 2007. 

The private and VA medical records do not indicate the presence of severe postoperative residuals of the cervical spine subsequent to April 2007, despite the fact that the Veteran was awarded disability benefits from the Social Security Administration with a primary diagnosis of disorders of the back, beginning in September 2006.  Rather, the records show that the Veteran did not have any incompletely healed surgical wounds or therapeutic immobilization of the cervical spine or application of a body cast or the necessity for house confinement or for continued use of a wheelchair or crutches (regular weight-bearing prohibited).  38 C.F.R. § 4.30. 

The Veteran underwent anterior cervical discectomy at C4-5, 5-6, 6-7 and fusion at C4-5, 5-6, 6-7, which was performed at a private facility on September 6, 2006.  The operative report noted that he appeared to have a good postoperative course.  Thereafter, the Veteran's surgeon, Dr. M.T., wrote a series of prescriptive notations.  Initially, in September 2006, he indicated that the Veteran would be out of work for six weeks.  In October 2006, he wrote that the Veteran would be out of work until November 2006.  A VA examiner in November 2006 noted that the Veteran was still convalescing and had not yet returned to work but that he probably had improvement in his prior cervical spine condition.  The private surgeon continued to write, in December 2006 and February 2007, that the Veteran would not be able to return to work, although he did not elucidate the reasons for advising the Veteran to remain on leave from work.  A December 2006 cervical spine X-ray indicated that the overall alignment remained satisfactory.  






In April 2007, the surgeon wrote that the Veteran may not return to work until his next appointment in June 2007.  However, in an outpatient treatment in April 2007, the surgeon noted that the Veteran was doing very well and had no complaints.  The Veteran was seen on follow-up in June 2007, when it was noted that his cervical fusion was progressing but with some healing to go.  He still had intermittent numbness in the left shoulder.  He was still unable to work as he was having some residual, although mild, radicular symptoms and his fusion was not completely healed.  When next seen in August 2007, it was noted that a cervical myelogram showed he had some compression of the nerve roots at C3-4 on the left side due to some spurring and disc bulge and that this might explain some of his left arm symptoms.  Still, these symptoms were not as bothersome as his back, hip, and leg pain.  

While the RO in rating decisions in January 2007 and March 2007 granted extensions of the temporary total disability rating for convalescence following cervical spine surgery in September 2006, the RO in a June 2007 rating decision denied an extension of the temporary total disability rating beyond April 2007.  

In reviewing the medical evidence following the September 2006 cervical spine surgery, there is no evidence to show that beyond April 2007 the Veteran required convalescence under 38 C.F.R. § 4.30, that is, demonstrated severe postoperative residuals of the cervical spine.  There was no evidence of complications from the surgery itself.  Although the Veteran's surgeon advised the Veteran not to return to work, the follow-up appointments in June 2007 and August 2007 showed that the Veteran was doing well, albeit with further need of some healing.  It was noted that he was not able to work due to mild radicular symptoms.  Given the available description of the status of the Veteran's cervical spine just beyond April 2007, the Board does not view the continuing symptoms related to the cervical spine such as intermittent numbness of the left shoulder and mild radicular symptoms to be reflective of severe complications or residuals.  





Nor does the fact that the surgeon saw the Veteran in follow-up appointments about every two months from April 2007 indicate the presence of severe complications or residuals.  And the fact that the cervical fusion was still in the process of healing in June 2007 does not equate to a severe postoperative residual of an incompletely healed surgical wound.  As noted in April 2007 at about the time of the end of the temporary total rating period later that month, the Veteran was doing well and related that he had no complaints and was happy with the way he was progressing.  Such a disability picture beginning in April 2007 is not reflective of a severe condition that required additional, more intensive, monitoring.  

Accordingly, the preponderance of the evidence is against the extension of a temporary total convalescent rating beyond April 2007.


ORDER

A rating higher than 10 percent for duodenal ulcer with hiatal hernia is denied.  

A compensable rating for tinea cruris with tinea pedis is denied.  

A compensable rating for pseudofolliculitis barbae is denied.  

A compensable rating for residuals of a ganglion cyst of the left wrist is denied.  

An effective date prior to November 19, 2008, for the grant of a special monthly compensation under 38 U.S.C.A. § 1114(k), based on loss of use of a creative organ, is denied. 

An effective date prior to January 25, 2005, for the grant of a 30 percent evaluation for allergic rhinitis is denied. 




As the appeal was withdrawn, the claim of an effective date prior to April 3, 2003 for the grant of service connection for degenerative disc disease of the cervical spine is dismissed. 

An extension of a temporary total disability rating beyond April 2007, for convalescence following cervical spine surgery in September 2006, under 38 C.F.R. § 4.30 is denied. 


REMAND

Lumbosacral Strain

In a January 2008 rating decision, the RO denied the Veteran's application to reopen a claim of service connection for lumbosacral strain on the basis that the evidence presented was not new and material.  The RO initially denied the claim in a May 1993 rating decision, which the Veteran did not appeal.  

The Veteran through his attorney now asserts in testimony and a statement in July 2011 that there was clear and unmistakable error in the May 1993 rating decision that denied service connection for lumbosacral strain.  Prior to the Board promulgating a decision regarding the current claim, the RO must initially adjudicate the inextricably intertwined claim of clear and unmistakable error.  

In the event that the RO determines that there was not clear and unmistakable error in the May 1993 rating decision that denied service connection for lumbosacral strain, the RO should send the Veteran proper VCAA notice with regard to the application to reopen a claim of service connection for lumbosacral strain based on the presentation of new and material evidence.  




In that regard, it is noted that the VCAA letter in October 2007 failed to notify the Veteran of the reasons that the claim was denied in May 1993 and the evidence necessary to establish underlying service connection for lumbosacral strain.  

Degenerative Disc Disease of the Cervical Spine

The Veteran claims that an initial compensable rating prior to September 6, 2006, and an initial rating higher than 30 percent from May 1, 2007, is warranted for his cervical spine disability.  He underwent VA examinations in November 2006, during a period of convalescence from cervical spine surgery, and in August 2010.  Both examinations disclosed neurological deficits in the left upper extremity related to the cervical spine disability, involving the shoulder and hand, but the description of the deficits was not adequate for rating purposes.  It also does not appear that from the effective date of service connection of the cervical spine disability in April 2003, the RO has considered the propriety of separately evaluating the objective neurologic abnormalities of the cervical spine disability.  

Hemorrhoids

The Veteran contends that a compensable rating is warranted for his service-connected hemorrhoids.  He underwent VA examinations in April 2005 and August 2010, at which time there were no external hemorrhoids observed.  He had complained of hemorrhoidal symptoms of pain, rectal bleeding, and itching off and on for years.  In August 2010, he complained of flares one to two times monthly.  The VA examiner in April 2005 made reference to a history of internal hemorrhoids, and a report of a colonoscopy performed in March 2005 disclosed a finding of internal hemorrhoids.  Various outpatient treatment records such as those in November 2005 and May 2007, and a VA examination report of November 2007, reference complaints of rectal bleeding and itching.  





Notations in May 2007, May 2008, and June 2009 indicate that a colonoscopy was ordered or scheduled; however, it is not known whether a colonoscopy was in fact performed, and if so, whether there were internal hemorrhoids that were large or thrombotic, irreducible, with excessive redundant tissue for a higher rating.  After obtaining any reports of colonoscopies after March 2005, the Veteran should be afforded another examination.  

Earlier Effective Date for the Grant of a Total Disability Compensation Rating Based on Individual Unemployability

The Veteran claims that the effective date for the award of a total disability compensation rating based on individual unemployability should be prior to September 30, 2008.  He argues that he has not been able to work ever since his cervical spine surgery in September 2006.  He asserts that the Social Security Administration has granted his application for disability benefits on the basis of his spine problems, beginning in September 2006.  

This issue will be deferred until after development has been completed on the claim for initial higher ratings for degenerative disc disease of the cervical spine.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim of whether clear and unmistakable error exists in a May 1993 rating decision by the RO, denying service connection for lumbosacral strain.  If the decision is adverse to the Veteran, he should be advised as to how he can initiate an appeal to the Board. 






2.  If the RO determines that there was not clear and unmistakable error in the May 1993 rating decision, denying service connection for lumbosacral strain, send to the Veteran content-complying VCAA notice with Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of status as a veteran); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and material evidence claim), with regard to the application to reopen the claim of service connection for lumbosacral strain. 

3.  Schedule the Veteran for a VA spine examination to determine the current and past levels of impairment due to the service-connected degenerative disc disease of the cervical spine.  

The examiner is asked to describe: 

a).  Current range of motion in degrees of flexion, extension, rotation, and lateral flexion for the cervical spine, and any additional functional loss due to pain, painful movement, weakened movement, fatigue, or repetitive movement of the cervical segments of the spine. 





b).  Any current objective neurological abnormalities of the cervical segments of the spine, with identification of the specific nerve or nerves involved, and whether the neurologic deficit is mild, moderate, moderately severe, or severe. 

c).  The neurological abnormalities of the cervical segments of the spine for the period prior to the September 2006 cervical spine surgery (i.e., from April 2003 to September 2006), with identification of the specific nerve or nerves involved, and whether the neurologic deficit was mild, moderate, moderately severe, or severe.  

d).  Any incapacitating episodes necessitating bed rest and treatment by a physician, and if so, the duration of the episodes. 

The Veterans' file should be reviewed by the examiner.

4.  Request the Veteran to submit any private reports of colonoscopies performed after March 2005 or authorize VA to obtain the reports on his behalf; also obtain any VA reports of colonoscopies performed after March 2005, for association with the claims file.  

5.  Schedule the Veteran for a VA examination to ascertain the severity of hemorrhoids.  







6.  Upon completion of the foregoing, adjudicate the claims.  If any benefit sought remains denied, furnished the Veteran and his attorney a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


